Case 20-10343-LSS   Doc 1972-2   Filed 01/22/21   Page 1 of 4




               EXHIBIT B
            Case 20-10343-LSS         Doc 1972-2         Filed 01/22/21   Page 2 of 4




                                         DEFINITIONS

       1.      “BSA” means the Boy Scouts of America and each of its prior or current officers,

directors, employees, agents, advisors, and attorneys.

       2.      “Chapter 11 Cases” means the chapter 11 cases filed by the Debtors in the United

States Bankruptcy Court for the District of Delaware on February 18, 2020, jointly administered

under Case No. 20-10343.

       3.      “Claim Form” means the Sexual Abuse Survivor Proof of Claim Form submitted

by You or on Your behalf in these Chapter 11 Cases.

       4.      “Scouting” means participation in or involvement with the Boy Scouts of America.

       5.      “You” or “Your” means the Person on whom this discovery is served.

                                    INTERROGATORIES

        1.      Describe each occasion on which you were sexually abused in connection with
Scouting and/or for which You contend BSA, any local council of BSA or any sponsoring
organization of BSA was responsible (the “Sexual Abuse”), including the nature, date(s),
location(s) and circumstances of the abuse, and indicate whether the abuse occurred at a Scouting
activity or event.

        2.     Please identify each person(s) that sexually abused You, including their name and
position with Scouting, if known to You. If the name of the person(s) who sexually abused You
is not known to You, please provide all information that you can remember about that person(s),
including identifying all physical features that you can remember (e.g., hair color, eye color,
height, weight).

         3.      Please describe the relationship of the person(s) who abused You to BSA and/or
Scouting (i.e., troop master, fellow scout, parent volunteer), and how the Sexual Abuse was related
to, or arises out of the activities of, Scouting.

       4.     To the extent that You were not involved in Scouting at the time of the incident(s)
of Sexual Abuse, describe how You came to be involved in the Scouting activity or event where
such sexual abuse took place.

        5.     If you have recovered a repressed memory, identify when you first remembered
that you had been sexually abused, along with the event(s) that triggered that memory experience.
            Case 20-10343-LSS         Doc 1972-2      Filed 01/22/21     Page 3 of 4




        6.     Identify whether and, if so when, you first sought treatment for the Sexual Abuse,
along with the identity of the professional(s) and reasons for Your decision to seek treatment or
assistance.

       7.      State whether You or anyone on Your behalf ever informed BSA or anyone else
about the Sexual Abuse or discussed the Sexual Abuse with anyone, when such report(s) or
discussions occurred and state what, if anything, resulted from that or those report(s) or
discussion(s) concerning Your abuse.

        8.     Describe all injuries, harm or damages that You contend You suffered as a result
of the Sexual Abuse.

      9.      State when and how you came to learn that the injuries set for the in Your Claim
Form or in Your response to Interrogatory No. 11 were the result of the Sexual Abuse.

         10.     Identify the case caption, case number, state of filing, named defendants of any
prior lawsuits You filed or were filed on Your behalf against BSA, any local council of BSA or
any other organization Relating to the Sexual Abuse, and describe the outcome of the lawsuit(s)
(e.g., the case settled, defense verdict, case was dismissed without payment).

       11.      Identify any settlements or other agreements between You and any Person,
including BSA, any local council or any other organization, to resolve claims for injury resulting
from the Sexual Abuse, including settlement of any of the lawsuits identified in Interrogatory No.
14, and state the amount of each such settlement.

                              REQUESTS FOR PRODUCTION

        1.      All documents, recordings, notes or electronic materials (e.g., e-mails) describing
or relating to the incident(s) of the Sexual Abuse, including any reports or complaints to law
enforcement, BSA or any other person or entity.

     2.      All documents, recordings or electronic materials constituting or reflecting any
communications that You had with any other person relating to the Sexual Abuse.

       3.      All Documents Relating to any counseling or other medical or non-medical
treatments on account of, or to treat, injuries that You contend resulted from the Sexual Abuse.

        4.    All Documents Relating to any diagnosis You received in the course of counseling
or other medical or non-medical treatments that You received and that relate to the Sexual Abuse.

       5.      All Documents reflecting or constituting any claim that You have made against any
BSA local council or any other sponsoring organization, other than the national BSA organization,
on account of the injuries You suffered on account of the Sexual Abuse.

       6.     All Documents Relating to any prior claim or litigation regarding the Sexual Abuse,
including copies of any proofs of claim filed in other bankruptcy cases, and copies of the



                                                -2-
            Case 20-10343-LSS        Doc 1972-2     Filed 01/22/21     Page 4 of 4




complaint, any motions filed, discovery responses, document productions, deposition transcripts,
verdicts or judgments from any litigation.

       7.     All formal and informal agreements between You and any person or entity,
including BSA, any local council of BSA or any sponsoring organization of BSA, relating to the
Sexual Abuse, including settlement agreements.

      8.      All Documents reflecting payment that You received from any person, including
BSA, any local council of BSA or any sponsoring organization of BSA, on account of, or as
compensation for, claims for the Sexual Abuse.




                                              -3-
